Citation Nr: 0314685	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-02 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the left radius.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk




INTRODUCTION

The veteran had active service from July 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 


FINDINGS OF FACT

1.  Nonunion, malunion or limitation of motion, including 
functional loss due to pain, that is, flexion limited to 0 
degrees or extension less than 15 degrees, of the left radius 
is not shown. 

2.  The case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due to service-connected disability as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The scheduler criteria for a compensable rating for 
residuals of fracture of the left radius have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5212, 5215 
(2002). 

2.  Referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating is not warranted. 
38 C.F.R. § 3.321(b)(1) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted, codified in part at 38 U.S.C.A. §§ 5103, 5103A.  
The VCAA provides that VA will assist a claimant in obtaining 
information and evidence necessary to substantiate a claim.  
As part of the notice, VA is to specifically inform the 
claimant which portion of the evidence is to be provided by 
the claimant and which part VA will attempt to obtain on 
behalf of the claimant.  

A review of the record shows that, in a May 2002 letter, the 
RO advised the veteran of the evidence necessary to 
substantiate his claim, that is, medical evidence showing 
that his disability had increased in severity.  The RO also 
advised the veteran to identify any additional information or 
evidence that he wanted the RO to obtain and that the RO 
would obtain it.  The veteran was informed too that the 
information or evidence should sent within one year from the 
date of the letter.  In the September 2002 supplemental 
statement of the case, the RO cited the regulation, 
implementing theVCAA, providing further notice of the duty to 
notify and the duty to assist.  For these reasons, the Board 
concludes that the duty-to-notify provisions of the VCAA have 
been complied with.  38 U.S.C.A. § 5103. 

As the veteran has not provided any further information or 
evidence to substantiate his claim and as there is no other 
evidence to be obtained, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  38 U.S.C.A. § 5103A.

Background 

The service medical records show that, in 1943, the veteran 
sustained a simple fracture, one inch above the distal end of 
the left radius.  There was closed reduction of the fracture 
and a cast was applied.  On initial VA examination in January 
1957, there was no objective evidence of deformity, 
restricted motion or disability.  In a March 1957 rating 
decision, the RO granted service connection for residuals of 
a fracture to the left radius and assigned a noncompensable 
rating under Diagnostic Code 5212.  The noncompensable rating 
has been in effect since then. 

Current Claim 

In January 2000, the veteran filed his current claim for an 
increase.  He asserts that his disability causes pain that 
radiates up to the left shoulder, affecting movement of the 
left upper extremity.  In support of his claim, he refers to 
the records of his private physician. 

Evidence 

Records of JRC, M.D., dated in 1984, disclose a diagnosis of 
a healed left wrist fracture.  A second diagnosis was 
herniated disc, C6-C7, with nerve root compression and 
neurological deficits of the left arm and left hand, due to a 
disc injury.  In 1999, the same physician reported findings 
of pain and painful motion of the left wrist with decreased 
grip strength and decreased sensation in the fingers.  
Reportedly, X-rays revealed degenerative changes of the 
wrist.  

On VA examination in February 2000, the veteran complained of 
pain in the left wrist, radiating to the forearm and arm, and 
numbness of the left hand.  He did not recall any limitations 
of wrist function with daily activities. The examiner noted 
that the veteran was right handed.  Objectively, there was no 
painful motion, no edema, no effusion, no instability, no 
weakness, no tenderness, no redness, no heat or abnormal 
movement.  Left wrist flexion was 55 degrees and extension 
was 40 degrees.  X-rays revealed no bony abnormality or 
arthritis.  The diagnosis was residuals of fracture of the 
left radius. 

On VA examination in June 2002, the veteran had essentially 
the same complaints as he did on his previous VA examination 
in 2000.  Left wrist flexion was 65 degrees and extension was 
45 degrees.  There was no painful motion, no edema, no 
effusion, no instability, no weakness, no abnormal movement, 
no ankylosis, and no atrophy.  No functional loss due to pain 
was found.  The diagnosis was fracture or left wrist. 

General Policy in Rating 

Disability evaluations are determined by applying the 
pertinent findings to the relevant criteria of the Schedule 
For Rating Disabilities, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4. 

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Various reports are to be reconciled into a consistent 
picture so that the current rating reflects the elements of 
disability present.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 
38 C.F.R. § 4.7.  

Analysis 

As for the private physician's diagnosis of herniated 
cervical disc, resulting in neurological deficits of the left 
arm and left hand, the RO has not adjudicated the disc injury 
as part of the service-connection disability.  As the 
original injury did not involve nerve damage, any current 
nonservice-connnected neurological deficit cannot be 
considered in evaluating the left wrist. 

As for the private physician's report of arthritis, not 
subsequently confirmed by VA X-ray, and X-ray evidence of a 
calcific density adjacent to the ulnar styloid, again the RO 
has not adjudicated the calcific density or arthritis as part 
of the service-connection disability. 

Currently, the veteran's disability is rated as 
noncompensably disabling under DC 5212.  Diagnostic Code 5212 
provides a 10 percent rating for malunion with bad alignment 
of the radius.  A rating of 20 percent or higher requires 
nonunion of the radius.  As neither malunion nor nonunion of 
the radius is evident by X-ray, the evidence does not support 
a compensable rating under DC 5212.

Diagnostic Code, DC 5215, pertaining to limitation of motion 
of the wrist, is also applicable in this case and it provides 
a 10 percent rating for dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm, which 
equates to 0 degrees of flexion.  38 C.F.R. § 4.71, Plate I.  
On the basis of the two VA examinations, flexion was measured 
at 55 and 65 degrees and extension was measured at 40 and 45 
degrees.  Clearly, the veteran has more than 0 degrees of 
flexion and more than 15 degrees of extension and the 
findings do not more nearly approximate or equate to the 
criteria for a compensable rating under DC 5215.  

An evaluation of a musculoskeletal disability must also 
consider functional loss due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion, and such factors as weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although the veteran complained of pain on both VA 
examinations, objectively, there was no painful motion or 
functional loss due to pain.  Also weakened movement, 
fatigue, incoordination, swelling, deformity or atrophy is 
not demonstrated.  

Without evidence of such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the case does not present 
such an exceptional or unusual disability picture to warrant 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular rating.

Under all the applicable the criteria, as the preponderance 
of the evidence is against the claim for a compensable 
rating, the benefit-of-the-doubt rule does not apply.   38 
U.S.C.A § 5107(b).


ORDER

A compensable rating for residuals of fracture of the left 
radius is denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

